DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (U.S 2019/0342135 A1) in view of Park et al. (U.S 2017/0041923 A1).


With respect to claim 7, Kwak discloses a user terminal (i.e user equipment (UE) 4820 in par. [0693], Fig. 48) comprising:

a control section (i.e. processor 4821 in par. [0693], Fig. 48) that determines a cyclic shift based on uplink control information including a positive scheduling request (SR) and a Hybrid Automatic Repeat reQuest- Acknowledge (HARQ-ACK) (i.e. 

a transmission section (i.e. RF unit 4823 in par. [0693], Fig. 48) that transmits the uplink control information by using a sequence defined by the cyclic shift (i.e. transmitting, by the UE, the uplink control information by using a sequence defined by a cycling shift in par.[0526], [0527], [0132], Fig. 27),

Kwak does not disclose wherein a cyclic shift based on first uplink control information including a value of the HARQ-ACK and the positive SR is a sum of a constant and a cyclic shift based on second uplink control information including a value of the HARQ-ACK and the negative SR.

Park discloses a cyclic shift based on the first uplink information including a value of the HARQ-ACK and the positive SR being a sum of a constant (i.e. determining a sum of Hybrid Automatic Repeat Request-Acknowledgement (HARQ-ACK) bits, SR bits, and periodic CSI bits to be transmitted in a sub-frame in Abstract, in par. [0022]-[0024], wherein scheduling request (SR) is a positive scheduling request (SR) in par. [0073], wherein the total number of bits is determined to determine a physical uplink control channel (PUCCH) format in par. [0022]-[0024]; wherein a cyclic shift is determined from 

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention for a cyclic shift to be based on first uplink control information including a value of the HARQ-ACK and the positive SR being a sum of a constant and a cyclic shift based on second uplink control information including a value of the HARQ-ACK and the negative SR in order to improve efficiency of the system by providing a capability to support the transmission of uplink control information when a new physical uplink control channel (PUCCH) format is set for a UE as taught by Park (Park: in par. [0011], [0015]).


With respect to claim 14, Kwak discloses a radio base station for a user terminal (i.e. a radio base station (eNB) 4810 for a user equipment (UE) 4820 in par. [0691], Fig. 48), comprising:



transmitting the uplink control information by using a sequence defined by the cyclic shift (i.e. transmitting the uplink control information by using a sequence defined by a cycling shift in par. [0526], [0527], [0132], Fig. 27),

Kwak does not disclose wherein a cyclic shift based on first uplink control information including a value of the HARQ-ACK and the positive SR is a sum of a constant and a cyclic shift based on second uplink control information including a value of the HARQ-ACK and the negative SR.

Park discloses a cyclic shift based on the first uplink information including a value of the HARQ-ACK and the positive SR being a sum of a constant (i.e. determining a sum of Hybrid Automatic Repeat Request-Acknowledgement (HARQ-ACK) bits, SR bits, and periodic CSI bits to be transmitted in a sub-frame in Abstract, in par. [0022]-[0024], wherein the scheduling request (SR) is a positive scheduling request (SR) in par. [0073], wherein the total number of bits is determined to determine a physical uplink 

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention for a cyclic shift to be based on first uplink control information including a value of the HARQ-ACK and the positive SR being a sum of a constant and a cyclic shift based on second uplink control information including a value of the HARQ-ACK and the negative SR in order to improve efficiency of the system by providing a capability to support the transmission of uplink control information when a new physical uplink control channel (PUCCH) format is set for a UE as taught by Park (Park: in par. [0011], [0015]).
Allowable Subject Matter
Claims 8-13 and 15-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN A. KIRILLOVA whose telephone number is (571)272-2220.  The examiner can normally be reached on MON-FRI 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN A KIRILLOVA/
Examiner, Art Unit 2464

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464